UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL OPPORTUNITIES TRUST Statement of Investments, March 31, 2017 (unaudited) Industry Shares Value Common Stocks 95.8% Australia 0.8% a Origin Energy Ltd Oil, Gas & Consumable Fuels $ Belgium 0.4% UCB SA Pharmaceuticals Canada 1.2% Silver Wheaton Corp Metals & Mining Suncor Energy Inc Oil, Gas & Consumable Fuels China 11.0% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H Insurance China Medical System Holdings Ltd Pharmaceuticals China Mobile Ltd Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services CIMC Enric Holdings Ltd Machinery CNOOC Ltd Oil, Gas & Consumable Fuels Greatview Aseptic Packaging Co. Ltd Containers & Packaging Hilong Holding Ltd Energy Equipment & Services Hollysys Automation Technologies Ltd Electronic Equipment, Instruments & Components Shandong Weigao Group Medical Polymer Co. Ltd., H Health Care Equipment & Supplies Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services Sinopharm Group Co. Ltd Health Care Providers & Services France 7.9% AXA SA. Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Credit Agricole SA Banks Sanofi Pharmaceuticals Total SA, B Oil, Gas & Consumable Fuels Germany 3.4% Deutsche Lufthansa AG Airlines HeidelbergCement AG Construction Materials Merck KGaA Pharmaceuticals Siemens AG, ADR Industrial Conglomerates Hong Kong 1.7% NewOcean Energy Holdings Ltd Oil, Gas & Consumable Fuels Vinda International Holdings Ltd Household Products VTech Holdings Ltd Communications Equipment India 4.1% a Biocon Ltd Biotechnology Hero Motocorp Ltd Automobiles a Oberoi Realty Ltd Real Estate Management & Development Torrent Pharmaceuticals Ltd Pharmaceuticals Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL OPPORTUNITIES TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) Indonesia 1.3% Gudang Garam Tbk PT Tobacco 397,000 $ 1,952,154 Matahari Department Store Tbk PT Multiline Retail 3,737,700 3,695,486 5,647,640 Ireland 0.7% CRH PLC Construction Materials 90,247 3,183,532 Israel 1.1% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 149,857 4,808,911 Italy 2.1% Eni SpA. Oil, Gas & Consumable Fuels 205,165 3,359,340 UniCredit SpA Banks 364,213 5,613,912 8,973,252 Japan 5.0% a IHI Corp Machinery 1,430,000 4,509,298 Nissan Motor Co. Ltd Automobiles 465,520 4,489,585 Omron Corp Electronic Equipment, Instruments & Components 91,200 4,002,444 SoftBank Group Corp Wireless Telecommunication Services 78,900 5,572,831 Unipres Corp Auto Components 141,200 2,941,719 21,515,877 Luxembourg 0.6% L’Occitane International SA Specialty Retail 1,303,500 2,650,089 Mexico 0.6% Industrias Penoles SA Metals & Mining 90,668 2,334,182 Netherlands 4.3% Aegon NV Insurance 574,784 2,925,206 Akzo Nobel NV. Chemicals 60,808 5,041,870 a ASR Nederland NV. Insurance 120,100 3,423,758 ING Groep NV Banks 318,980 4,821,427 NN Group NV. Insurance 64,602 2,100,750 18,313,011 Singapore 0.3% First Resources Ltd Food Products 1,000,000 1,387,151 South Korea 8.6% Hana Financial Group Inc Banks 310,607 10,270,412 Hyundai Mobis Co. Ltd Auto Components 24,643 5,303,601 KB Financial Group Inc Banks 204,826 8,981,386 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 6,818 12,568,585 37,123,984 Switzerland 2.3% Roche Holding AG Pharmaceuticals 23,920 6,107,132 UBS Group AG. Capital Markets 247,940 3,966,941 10,074,073 Taiwan 1.5% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 298,000 2,943,792 Quanta Computer Inc Technology Hardware, Storage & Peripherals 1,749,000 3,553,403 6,497,195 |2 TEMPLETON GLOBAL OPPORTUNITIES TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Common Stocks (continued) Thailand 2.6% Bangkok Bank PCL, fgn Banks 871,700 $ 4,720,122 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 1,047,700 2,836,568 PTT Global Chemical PCL, fgn Chemicals 1,723,800 3,675,934 11,232,624 United Kingdom 7.9% Aviva PLC Insurance 440,000 2,933,256 BAE Systems PLC Aerospace & Defense 621,325 5,002,392 Barclays PLC Banks 1,106,512 3,121,170 BP PLC Oil, Gas & Consumable Fuels 915,209 5,245,903 HSBC Holdings PLC Banks 638,499 5,207,871 Kingfisher PLC Specialty Retail 755,905 3,088,899 Petrofac Ltd Energy Equipment & Services 409,580 4,716,719 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 5,979 157,038 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 167,980 4,598,279 34,071,527 United States 26.4% Allegheny Technologies Inc Metals & Mining 174,310 3,130,608 Allergan PLC Pharmaceuticals 19,640 4,692,389 a Alphabet Inc., A Internet Software & Services 7,040 5,968,512 American International Group Inc Insurance 75,060 4,685,996 Amgen Inc Biotechnology 44,720 7,337,210 Apache Corp Oil, Gas & Consumable Fuels 23,720 1,218,971 Capital One Financial Corp Consumer Finance 62,570 5,422,316 a Chesapeake Energy Corp Oil, Gas & Consumable Fuels 149,700 889,218 Chevron Corp Oil, Gas & Consumable Fuels 25,510 2,739,009 Citigroup Inc Banks 122,040 7,300,433 Comcast Corp., A Media 183,980 6,915,808 ConocoPhillips Oil, Gas & Consumable Fuels 42,520 2,120,472 Eli Lilly & Co Pharmaceuticals 38,010 3,197,021 Gilead Sciences Inc Biotechnology 68,800 4,672,896 Halliburton Co Energy Equipment & Services 69,880 3,438,795 Hewlett Packard Enterprise Co Technology Hardware, Storage & Peripherals 112,220 2,659,614 JPMorgan Chase & Co Banks 81,420 7,151,933 Medtronic PLC Health Care Equipment & Supplies 39,490 3,181,314 Microsoft Corp Software 84,820 5,586,245 Morgan Stanley Capital Markets 71,350 3,056,634 a Navistar International Corp Machinery 219,610 5,406,798 Oracle Corp Software 167,160 7,457,007 Pfizer Inc Pharmaceuticals 78,814 2,696,227 Rockwell Collins Inc Aerospace & Defense 41,760 4,057,402 Twenty-First Century Fox Inc., A Media 138,810 4,496,056 Walgreens Boots Alliance Inc Food & Staples Retailing 49,900 4,144,195 113,623,079 Total Common Stocks (Cost $323,424,471) 412,056,926 |3 TEMPLETON GLOBAL OPPORTUNITIES TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Industry Shares Value Equity-Linked Securities 3.3% United States 3.3% b The Goldman Sachs Group Inc. into Applied Materials Inc., 6.00%, 144A Semiconductors & Semiconductor Equipment 201,954 $ 4,833,082 b The Goldman Sachs Group Inc. into Cisco Systems Inc., 5.70%, 144A Communications Equipment 140,300 4,622,843 b The Goldman Sachs Group Inc. into Microsoft Corp., 5.55%, 144A A Software 80,046 4,750,322 Total Equity-Linked Securities (Cost $12,000,997) 14,206,247 Total Investments before Short Term Investments (Cost $335,425,468) 426,263,173 Principal Amount Short Term Investments 0.2% U.S. Government and Agency Securities 0.2 % United States 0.2% c FFCB, 4/03/17 $ 100,000 100,000 c FHLB, 4/03/17 500,000 500,000 c FHLMC, 4/03/17 300,000 300,000 Total U.S. Government and Agency Securities (Cost $899,962) 900,000 Total Investments (Cost $336,325,430) 99.3% . 427,163,173 Other Assets, less Liabilities 0.7% 3,205,382 Net Assets 100.0% $ 430,368,555 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $14,206,247, representing 3.3% of net assets. c The security was issued on a discount basis with no stated coupon rate. At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Japanese Yen BNDP Sell 2,370,828,000 $ 20,776,871 4/07/17 $ — $ (528,529 ) Euro GSCO Sell 7,668,598 8,172,578 4/18/17 — (14,114 ) Euro GSCO Sell 28,651,949 31,146,388 4/28/17 544,981 — Total Forward Exchange Contracts $ 544,981 $ (542,643 ) Net unrealized appreciation (depreciation) $ 2,338 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 8. |4 TEMPLETON GLOBAL OPPORTUNITIES TRUST Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |5 TEMPLETON GLOBAL OPPORTUNITIES TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. |6 TEMPLETON GLOBAL OPPORTUNITIES TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2017, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 412,056,926 $ — $ — $ 412,056,926 Equity-Linked Securities — 14,206,247 — 14,206,247 Short Term Investments — 900,000 — 900,000 Total Investments in Securities $ 412,056,926 $ 15,106,247 $ — $ 427,163,173 Other Financial Instruments: Forward Exchange Contracts $ — $ 544,981 $ — $ 544,981 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 542,643 $ — $ 542,643 a Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. 7. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. |7 TEMPLETON GLOBAL OPPORTUNITIES TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Counterparty Selected Portfolio BNDP BNP-Paribas SA ADR American Depositary Receipt GSCO Goldman Sachs Group, Inc. FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |8 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Opportunities Trust By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By /s/ Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
